
	

114 S2008 IS: Transportation, Access, and Opportunity Act of 2015
U.S. Senate
2015-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2008
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2015
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To enhance transportation programs in order to achieve an interconnected transportation system
			 which connects people to jobs, schools, and other essential services
			 through a multimodal network, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Transportation, Access, and Opportunity Act of 2015.
		2.Public involvement in plan development
 (a)Section 134 amendmentSection 134(i) of title 23, United States Code, is amended— (1)in paragraph (4), by adding at the end the following:
					
 (D)Public involvementA metropolitan planning organization shall offer interested parties, such as the interested parties described in paragraph (6), a reasonable opportunity to participate in the development and consideration of scenarios.; and
 (2)in paragraph (6)— (A)in subparagraph (A), by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan; and
 (B)in subparagraph (B)(ii), by striking comment on the contents of the transportation plan and inserting provide input during the development and implementation of the transportation plan. (b)Section 135 amendmentSection 135(f)(3)(A)(ii) of title 23, United States Code, is amended by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan.
 (c)Section 5303 amendmentSection 5303(i) of title 49, United States Code, is amended— (1)in paragraph (4), by adding at the end the following:
					
 (D)Public involvementA metropolitan planning organization shall offer interested parties, such as those described in paragraph (6), a reasonable opportunity to participate in the development and consideration of scenarios.; and
 (2)in paragraph (6), by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan. (d)Section 5304 amendmentSection 5304(f)(3)(A)(ii) of title 49, United States Code, is amended by striking comment on the proposed plan and inserting provide input during the development and implementation of the transportation plan.
			3.Connection to opportunities national goal and potential performance measure
 (a)Transportation connections to opportunitiesSection 150(b) of title 23, United States Codes, is amended— (1)in paragraph (2), by striking highway infrastructure asset system and inserting infrastructure asset system under title 23; and
 (2)by adding at the end the following:  (8)Multimodal connectivityTo achieve an interconnected transportation system which connects people to jobs, schools, and other essential services through a multimodal network..
 (b)Establishment of performance measuresSection 150(c) of title 23, United States Code, is amended— (1)in paragraph (1), by inserting as listed in paragraphs (3), (4), (5), and (6) before the period at the end; and
 (2)by adding at the end the following:  (7)Transportation connectivityThe Secretary may, in accordance with the framework established in sections 134 and 135 of this title, establish a Performance Measure to be used by metropolitan planning organizations to assess the degree to which the transportation system provides multimodal connections to economic opportunities, including job concentration areas, health care services, child care services, and education and workforce training services, particularly for disadvantaged populations..
				4.Measuring transportation connectivity pilot activities
 (a)Title 23Section 134 of title 23, United States Code, as amended by this Act, is further amended by inserting at the end, the following:
				
					(r)Measuring transportation connections to opportunity
 (1)DefinitionsFor purposes of this subsection— (A)the term covered metropolitan planning organization means a metropolitan planning organization selected by the Secretary under paragraph (2)(B)(i).
 (B)the term opportunity means job concentration areas, schools, workforce training, child care services, and health care services;
 (C)the term pilot location means a location selected by the Secretary under paragraph (2)(B)(i); (D)the term pilot program means the Connection to Opportunity Pilot Program established under paragraph (2)(A); and
 (E)the term transportation-disadvantaged, with respect to an individual or population, means any individual or population of individuals who—
 (i)face challenges in securing or accessing transportation due to age, disability, or income constraints, including lack of access to public transportation or a private vehicle; or
 (ii)are members of a protected class listed in section 601 of the Civil Rights Act of 1964 (42 U.S.C. 2000d).
								(2)Connection to Opportunity Pilot Program
 (A)EstablishmentThe Secretary shall establish a pilot program, to be known as the Connection to Opportunity Pilot Program, under which not more than 10 metropolitan planning organizations shall each develop and deploy not less than 1 pilot project to improve multimodal connectivity and increase connections for transportation-disadvantaged individuals and neighborhoods with limited transportation options.
							(B)Pilot locations
 (i)In generalThe Secretary shall select not more than 10 metropolitan planning organizations, each of which is a metropolitan planning organization serving an urbanized area with a population of more than 200,000 individuals, which shall include—
 (I)metropolitan planning organizations that can demonstrate previous successful use of performance measurements and performance-based planning efforts, which the Secretary shall designate as mentor grantees; and
 (II)metropolitan planning organizations that have limited or no successful previous experience in performance measurements and performance-based planning efforts, which the Secretary shall designate as novice grantees.
 (ii)Varying population sizesThe Secretary shall ensure that the metropolitan planning organizations selected under clause (i) serve urbanized areas with varying population sizes.
								(C)Pilot program activities
 (i)Transportation connectivity inventoryNot later than 6 months after the date on which the Secretary selects a pilot location and awards a grant under this subsection, and in consultation with appropriate States, transit agencies, and local governments, a covered metropolitan planning organization in the pilot location shall develop from existing data an inventory of transportation assets within the urbanized area served by the covered metropolitan planning organization, which shall describe—
 (I)the condition and quality of service of key highway, transit, bicycle, pedestrian, and carshare facilities;
 (II)the degree to which the facilities described in subclause (I) provide residents with connections to economic opportunities, including high job concentration areas, health care services, child care services, and education and workforce training services;
 (III)the identity and location of transportation-disadvantaged populations within the urbanized area and the disparity of services and facilities between those transportation-disadvantaged populations and non-transportation-disadvantaged populations; and
 (IV)local challenges to multimodal connectivity, such as— (aa)zoning or land use issues;
 (bb)availability of affordable housing;
 (cc)availability of accessible vehicles and accessible transportation facilities that meet the standards contained in sections 37.7 and 37.9, respectively, of title 49, Code of Federal Regulations (or any successor thereto); and
 (dd)barriers that obstruct access from residential areas to economic opportunities, such as—
 (AA)the amount of time it takes to reach economic opportunities; (BB)the average cost of commuting for transportation-disadvantaged populations compared to income levels; and
 (CC)the number of people served, by income level. (ii)Performance indicatorsNot later than 1 year after the date on which the Secretary selects a pilot location, a covered metropolitan planning organization in the pilot location shall apply the baseline data developed in the transportation connectivity inventory under clause (i) to adopt not less than 1 provisional indicator—
 (I)to measure multimodal connectivity in the transportation system to economic opportunities, including measurements of multimodal connectivity improvements available to populations identified in clause (i)(III); and
 (II)to appropriate to local assets and needs.
 (iii)Data collection and reportingA covered metropolitan planning organization in a pilot location shall— (I)collect baseline and annual performance data on multimodal transportation connectivity to opportunity; and
 (II)submit the data described in subclause (I) to the Secretary for the duration of the pilot project.
 (iv)Knowledge-sharingA covered metropolitan planning organization designated as a mentor grantee under subparagraph (B)(i)(I) shall, to the extent feasible, engage in knowledge-sharing activities with novice grantees designated under subparagraph (B)(i)(II), which may include peer exchanges and technical assistance, as appropriate to the level of performance measurement capacity of the mentor grantee.
 (v)Project implementationNotwithstanding section 120 of this title, a covered metropolitan planning organization may use funds remaining after the completion of the transportation connectivity inventory under clause (i), the adoption of provisional indicators under clause (ii), and related tracking activities to implement pilot projects within the urbanized area served by the covered metropolitan planning organization that are reasonably anticipated to address system gaps and improve performance according to the locally adopted provisional multimodal transportation connectivity measures.
 (D)TerminationThe pilot program shall terminate on the date that is 3 years after the date on which the Secretary establishes the pilot program.
							(3)National performance measure development activities
 (A)In generalThe Secretary, using not more than $5,000,000 of the amount authorized to be appropriated under section 7(a) of the Transportation, Access, and Opportunity Act of 2015, shall—
 (i)evaluate multimodal connectivity measures developed by covered metropolitan planning organizations in pilot locations; and
 (ii)consider development of a national indicator to measure the multimodal connections to opportunities provided by the transportation network.
 (B)ActivitiesTo carry out the requirements under subparagraph (A), the Secretary shall perform the following activities:
 (i)National technical assistance and peer exchange forumsThe Secretary shall— (I)support the measure development and data collection of covered metropolitan planning organizations in pilot locations through—
 (aa)technical assistance and peer exchanges; and
 (bb)workshops with States, transit agencies, and covered metropolitan planning organizations to discuss pilot program findings; and
 (II)establish an online collaboration center for local jurisdictions to share ideas and challenges and document lessons learned.
									(ii)Connection to Opportunity final report
 (I)In generalNot later than 180 days after the date on which the pilot program terminates, the Secretary, in consultation with the Secretary of Housing and Urban Development, the Secretary of Commerce, and the Administrator of the Environmental Protection Agency, shall seek public comment on and submit to Congress a final report detailing the results of the pilot program.
 (II)ContentsThe final report submitted under subclause (I) shall include— (aa)recommendations on the establishment of 1 or more national multimodal connectivity measures;
 (bb)the results of the efforts of covered metropolitan planning organizations to measure and improve multimodal connectivity;
 (cc)the recommendations of the Secretary on the establishment of 1 or more national multimodal connectivity measures and the integration of those measures into the Federal transportation performance management framework in accordance with section 150 of this title; and
 (dd)an assessment of the impact of the pilot projects, including— (AA)social outcomes and economic impacts that may result from the pilot projects;
 (BB)estimated savings to Federal, State, and local social service subsidy programs; and
 (CC)other costs avoided and new tax revenues attributable to increased connectivity.
 (iii)Potential rulemakingAfter the Secretary submits the final report to Congress under clause (ii), the Secretary, in consultation with State Departments of Transportation, metropolitan planning organizations, and other stakeholders, may promulgate a rulemaking that establishes performance measures and standards as described in section 150(c)(8) of this title.
								.
 (b)Chapter 53Section 5303 of title 49, United States Code, is amended by adding at the end the following:
				
					(r)Measuring transportation connections to opportunity
 (1)DefinitionsFor purposes of this subsection— (A)the term covered metropolitan planning organization means a metropolitan planning organization selected by the Secretary under paragraph (2)(B)(i);
 (B)the term opportunity means job concentration areas, schools, workforce training, child care services, and health care services;
 (C)the term pilot location means a location selected by the Secretary under paragraph (2)(B)(i); (D)the term pilot program means the Connection to Opportunity Pilot Program established under paragraph (2)(A); and
 (E)the term transportation-disadvantaged, with respect to an individual or population, means any individual or population of individuals who—
 (i)face challenges in securing or accessing transportation due to age, disability, or income constraints, including lack of access to public transportation or a private vehicle; or
 (ii)are members of a protected class listed in section 601 of the Civil Rights Act of 1964 (42 U.S.C. 2000d).
								(2)Connection to Opportunity Pilot Program
 (A)EstablishmentThe Secretary shall establish a pilot program, to be known as the Connection to Opportunity Pilot Program, under which not more than 10 metropolitan planning organizations shall each develop and deploy not less than 1 pilot project to improve multimodal connectivity and increase connections for transportation-disadvantaged individuals and neighborhoods with limited transportation options.
							(B)Pilot locations
 (i)In generalThe Secretary shall select not more than 10 metropolitan planning organizations, each of which is a metropolitan planning organization serving an urbanized area with a population of more than 200,000 individuals, which shall include—
 (I)metropolitan planning organizations that can demonstrate previous successful use of performance measurements and performance-based planning efforts, which the Secretary shall designate as mentor grantees; and
 (II)metropolitan planning organizations that have limited or no successful previous experience in performance measurements and performance-based planning efforts, which the Secretary shall designate as novice grantees.
 (ii)Varying population sizesThe Secretary shall ensure that the metropolitan planning organizations selected under clause (i) serve urbanized areas with varying population sizes.
								(C)Pilot program activities
 (i)Transportation connectivity inventoryNot later than 6 months after the date on which the Secretary selects a pilot location and awards a grant under this subsection, and in consultation with appropriate States, transit agencies, and local governments, a covered metropolitan planning organization in the pilot location shall develop from existing data an inventory of transportation assets within the urbanized area served by the covered metropolitan planning organization, which shall describe—
 (I)the condition and quality of service of key highway, transit, bicycle, pedestrian, and carshare facilities;
 (II)the degree to which the facilities described in subclause (I) provide residents with connections to economic opportunities, including high job concentration areas, health care services, childcare services, and education and workforce training services;
 (III)the identity and location of transportation-disadvantaged populations within the urbanized area and the disparity of services and facilities between those transportation-disadvantaged populations and non-transportation-disadvantaged populations; and
 (IV)local challenges to multimodal connectivity, such as— (aa)zoning or land use issues;
 (bb)availability of affordable housing;
 (cc)availability of accessible vehicles and accessible transportation facilities that meet the standards contained in sections 37.7 and 37.9, respectively, of title 49, Code of Federal Regulations (or any successor thereto); and
 (dd)barriers that obstruct access from residential areas to economic opportunities, such as—
 (AA)the amount of time it takes to reach economic opportunities; (BB)the average cost of commuting for transportation-disadvantaged populations compared to income levels; and
 (CC)the number of people not adequately served, by income level. (ii)Performance indicatorsNot later than 1 year after the date on which the Secretary selects a pilot location, a covered metropolitan planning organization in the pilot location shall apply the baseline data developed in the transportation connectivity inventory under clause (i) to adopt not less than 1 provisional indicator—
 (I)to measure multimodal connectivity in the transportation system to economic opportunities, including measurements of multimodal connectivity improvements available to populations identified in clause (i)(III); and
 (II)appropriate to local assets and needs.
 (iii)Data collection and reportingA covered metropolitan planning organization in a pilot location shall— (I)collect baseline and annual performance data on multimodal transportation connectivity to opportunity; and
 (II)submit the data described in subclause (I) to the Secretary for the duration of the pilot project.
 (iv)Knowledge-sharingA covered metropolitan planning organization designated as a mentor grantee under subparagraph (B)(i)(I) shall, to the extent feasible, engage in knowledge-sharing activities with novice grantees designated under subparagraph (B)(i)(II), which may include peer exchanges and technical assistance, as appropriate to the level of performance measurement capacity of the mentor grantee.
 (v)Project implementationNotwithstanding section 120 of title 23, a covered metropolitan planning organization may use funds remaining after the completion of the transportation connectivity inventory under clause (i), the adoption of provisional indicators under clause (ii), and related tracking activities to implement pilot projects within the urbanized area served by the covered metropolitan planning organization that are reasonably anticipated to address system gaps and improve performance according to the locally adopted provisional multimodal transportation connectivity measures.
 (D)TerminationThe pilot program shall terminate on the date that is 3 years after the date on which the Secretary establishes the pilot program.
							(3)National performance measure development activities
 (A)In generalThe Secretary, using not more than $5,000,000 of the amount authorized to be appropriated under section 7(a) of the Transportation, Access, and Opportunity Act of 2015, shall—
 (i)evaluate multimodal connectivity measures developed by covered metropolitan planning organizations in pilot locations; and
 (ii)consider development of a national indicator to measure the multimodal connections to opportunities provided by the transportation network.
 (B)ActivitiesTo carry out the requirements under subparagraph (A), the Secretary shall perform the following activities:
 (i)National technical assistance and peer exchange forumsThe Secretary shall— (I)support the measure development and data collection of covered metropolitan planning organizations in pilot locations through—
 (aa)technical assistance and peer exchanges; and
 (bb)workshops with States, transit agencies, and covered metropolitan planning organizations to discuss pilot program findings; and
 (II)establish an online collaboration center for local jurisdictions to share ideas and challenges and document lessons learned.
									(ii)Connection to Opportunity final report
 (I)In generalNot later than 180 days after the date on which the pilot program terminates, the Secretary, in consultation with the Secretary of Housing and Urban Development, the Secretary of Commerce, and the Administrator of the Environmental Protection Agency, shall seek public comment on and submit to Congress a final report detailing the results of the pilot program.
 (II)ContentsThe final report submitted under subclause (I) shall include— (aa)recommendations on the establishment of 1 or more national multimodal connectivity measures;
 (bb)the results of the efforts of covered metropolitan planning organizations to measure and improve multimodal connectivity;
 (cc)the recommendations of the Secretary on the establishment of 1 or more national multimodal connectivity measures and the integration of those measures into the Federal transportation performance management framework in accordance with section 150 of title 23; and
 (dd)an assessment of the impact of the pilot projects, including— (AA)social outcomes and economic impacts that may result from the pilot projects;
 (BB)estimated savings to Federal, State, and local social service subsidy programs; and
 (CC)other costs avoided and new tax revenues attributable to increased connectivity.
 (iii)Potential rulemakingAfter the Secretary submits the final report to Congress under clause (ii), the Secretary, in consultation with State Departments of Transportation, metropolitan planning organizations, and other stakeholders, may promulgate a rulemaking that establishes performance measures and standards as described in section 150(c)(8) of title 23..
			5.Performance Management Data Support Program
 (a)Performance Management Data Support ProgramSection 150 of title 23, United States Code, is amended by adding at the end the following:  (f)Performance management data supportTo assist metropolitan planning organizations, States, and the Department in carrying out performance management analyses, including the performance management requirements of this chapter, the Secretary shall create and maintain data sets and data analysis tools.
					.
 (b)Federal shareSection 120 of such title is amended by adding at the end the following:  (l)Performance Management Data Support ProgramThe Federal share payable on account of an activity under the performance management data support program under section 150(f) shall be 100 percent of the cost of the activity..
			6.Multimodal accommodations
 (a)Design standardsSection 109 of title 23, United States Code, is amended— (1)in subsection (c)—
 (A)in paragraph (1)— (i)by striking may take into account and inserting shall take into account; and
 (ii)by striking subparagraph (C) and inserting the following:  (C)access and safety for users of all foreseeable modes of transportation.; and
 (B)in paragraph (2), by striking may develop and inserting shall develop; and (2)in subsection (m), by striking and light motorcycles and inserting , safe, convenient, and continuous before alternate route.
				(b)Transportation alternatives
 (1)Federal shareSection 120 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
 (m)Transportation Alternatives ProgramThe Federal share requirements under this section applicable to the Transportation Alternatives Program under section 213 of this title may be met based on—
 (1)an individual project or activity under that section; or (2)a program of projects or activities approved under subsection (c)(6)(B) of that section..
 (2)Reservation of fundsSection 213(a)(1) of title 23, United States Code, is amended by striking of fiscal years 2013 and 2014 and inserting fiscal year. (3)Eligible entitiesSection 213(c)(4)(B) title 23, United States Code, is amended—
 (A)by redesignating clauses (vi) and (vii) as clauses (viii) and (ix); and (B)inserting after clause (v) the following:
						
 (vi)a nonprofit organization; (vii)a metropolitan planning organization that is not developing the competitive process for funding;.
 (4)Program of projectsSection 213(c) of title 23, United States Code, is amended by adding at the end the following:  (6)Program of projectsFunds may be obligated under this section for—
 (A)a project or activity eligible under subsection (b); or (B)a program of projects or activities eligible under that subsection.
							(7)Administration
 (A)Submission of project agreementFor each fiscal year, each State shall submit a project agreement that— (i)certifies that the State will meet all the requirements of this section; and
 (ii)notifies the Secretary of the amount of obligations needed to carry out the program under this section.
 (B)Request for adjustments of amountsEach State shall request from the Secretary such adjustments to the amount of obligations referred to in subparagraph (A)(ii) as the State determines to be necessary.
 (C)Effect of approval by the SecretaryApproval by the Secretary of a project agreement under subparagraph (A) shall be deemed a contractual obligation of the United States to pay funds made available under this title..
				7.Authorization of appropriations
 (a)Connection to Opportunity Pilot ProgramsThere is authorized to be appropriated $70,000,000 for each of fiscal years 2016 through 2019 to carry out the Connection to Opportunity Pilot Programs established under—
 (1)section 134(r) of title 23, United States Code (as added by section 4 of this Act); and
 (2)section 5303(r) of title 49, United States Code (as added by section 4 of this Act).
 (b)Performance Management Data Support ProgramsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2016 through 2019 to carry out the Performance Management Data Support Program under section 150(f) of title 23, United States Code, as added by section 5 of this Act.
			
